TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 21, 2018



                                      NO. 03-16-00607-CV


                                  The City of Austin, Appellant

                                                 v.

                                     Donald Baker, Appellee


            APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the district court’s August 22, 2016, order denying the City of Austin’s

plea to the jurisdiction and motion for summary judgment. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the district court’s order.

Therefore, the Court affirms the district court’s order. The appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.